Name: Commission Regulation (EEC) No 2371/93 of 26 August 1993 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 217/32 Official Journal of the European Communities 27. 8 . 93 COMMISSION REGULATION (EEC) No 2371/93 of 26 August 1993 fixing the import levies on frozen sheepmeat and goatmeat tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 363/93 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 3858/92 (3), as last amended by Regulation (EEC) No 2012/93 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3858/92 to the quota ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 6 September 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 August 1993 . For the Commission Rene STEICHEN Member of the Commission O OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 42, 19. 2. 1993, p. 1 . (3) OJ No L 390, 31 . 12. 1992, p. 76. 0 OJ No L 182, 24. 7. 1993, p. 52. 27. 8 . 93 Official Journal of the European Communities No L 217/33 ANNEX to the Commission Regulation of 26 August 1993 fixing the import levies on frozen sheepmeat and goatmeat (') (2) (ECU/100 kg) Week No 36 Week No 37 Week No 38 Week No 39 CN code from 6 to from 13 to from 20 to from 27 September fc 12 September 1993 19 September 1993 26 September 1993 3 October 1993 0204 30 00 103,178 103,178 103,178 103,200 0204 41 00 103,178 103,178 103,178 1-03,200 0204 42 10 72,225 72,225 72,225 72,240 0204 42 30 11 3,496 1 1 3,496 1 1 3,496 11 3,520 0204 42 50 134,131 134,131 134,131 134,160 0204 42 90 134,131 134,131 134,131 134,160 0204 43 10 187,784 187,784 187,784 187,824 0204 43 90 187,784 187,784 187,784 187,824 0204 50 51 103,178 103,178 103,178 103,200 0204 50 53 72,225 72,225 72,225 72,240 0204 50 55 113,496 113,496 113,496 113,520 0204 50 59 134,131 134,131 134,131 134,160 0204 50 71 134,131 134,131 134,131 134,160 0204 50 79 187,784 187,784 187,784 187,824 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 3842/92 and Commission Regulations (EEC) No 19/82 and (EEC) No 3943/92. (2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.